The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


NOTE on the actually scope of independent claims 1, 18 and 20 and their dependent claims.
 Independent claim 1 has a limitation of: “where a density of the lignocellulosic fiber of the composition comprising lignocellulosic fibrous material for horticultural use is less than approximately 85 pounds per cubic foot.” [Emphasis added]. Said limitation in no way actually limits the density of lignocellulosic fiber of the composition to said recited range because of the use of the article “a”, has the effect of rendering said density range to be merely one possibility out of many possibilities.  If Applicant wants to actually limit the density of the fiber to said recited range, Applicant should delete the phrase “wherein a density” and insert therefor the following phrase: --wherein the density--. 
Independent claims 18 and 20 have the same issue that independent claim 1 has in regards to wherein the recited density range for lignocellulosic fiber is not actually limited to the recited density range due to Applicant’s use of the phrase “wherein a density”. Likewise, if Applicant wants to actually limit the density of the fiber to said recited ranges, Applicant should delete the phrase “wherein a density” and insert therefor the following phrase: --wherein the density--. 
Please note that dependent claim 4 has the same issue that independent claim 1 has in regards to its more narrowly recited density range for lignocellulosic fiber being not actually limited to the recited density range due to Applicant’s use of the phrase “wherein a density”. Likewise, if Applicant wants to actually limit the density of the fiber to said recited ranges, Applicant should delete the phrase “wherein a density” and insert therefor the following phrase: --wherein the density--.
Finally, dependent claims 7-10, all use the phrase of “wherein a pH of the composition . . .”. Said limitation in no way actually limits the pH of the composition to said recited pH range/value because the use of the article “a”, has the effect of rendering said pH range/value to be merely one possibility out of many possibilities.  If Applicant wants to actually limit the pH of the composition to said range/value, Applicant should delete the phrase “wherein a pH of the composition . . .” and insert therefor the following phrase: --wherein the pH of the composition . . .--.
Thus for the following prior-art rejection, the actual scope of applicant’s claims 1-20 is where the density range of the lignocellulosic fiber is open ended and the pH range of the composition is open ended. 
Finally, Applicant’s preamble claim language of wherein the composition is “for horticultural use” as set forth in independent claims 1 18 and 20, is only an intended use limitation and therefor does not further limit the actual scope of the claimed inventions.

Claim(s) 1-13 and 16-20 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Bassani et al. U.S. Patent Application Publication No.: 2008/0035036 A1.
Bassani et al. teach the collection of food and energy production units with attendant processing units into an integrated system capable of substantially boosting the efficiency and economics of food and energy production while greatly reducing the impact on the environment. In a preferred embodiment of the invention, the system and process further includes sufficient land area for crop production and uptake of nutrients and water. Bassani et al. directly teach treating diary waste in a process of anaerobic digestion that can be used in combination with an aqueous solvent, and if desired it can be pelletized and dried, and subsequently used for animal bedding, see sections [0036], [0099], [0117]-[0118], [0125]-[0127], [0130] and the claims, such as claims 18, 31, 59, 72 and 90. Said used/soiled animal bedding can subsequently be applied to soil crop land, see sections [0079], [0085], [0096], [0106], [0108], [0118], [0127], [0134]-[0135], [0137], [0140] and claims 21 and 62. Applicant’s claims are deemed to be anticipated over said disclosure.
In regards to Applicant’s dependent claim 8, Bassani et al.’s said disclosure is deemed to anticipate applicant’s specifically claimed average particle size of the lignocellulosic fiber of less than approximately 10 microns, because said average particle size is deemed to be inherent to the diary waste products resulting from Bassani et al.’s process of treating diary digestion waste in a process of anaerobic digestion containing an aqueous solvent, which is optionally pelletized and dried, as set forth in the sections [0036], [0099], [0117]-[0118], [0125]-[0127], [0130] and the claims, such as claims 18, 31, 59, 72 and 90. Said average particle size of the lignocellulosic fiber of less than approximately 10 microns is deemed to be an inherent physical property because Bassani et al. uses the same diary waste product produced by digestion as does Applicant, and then uses the same second process step of anaerobic digestion of said waste product as does applicant’s process. Since Bassani et al.’s starting material and process steps are identical to Applicant’s starting material and process steps, the resulting lignocellulosic fibers would inherently have to have the same chemical and physical properties, such as an average particle size of the lignocellulosic fiber of being less than approximately 10 microns. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

NOTE: For the following ODP rejections, the actual scope of applicant’s claims 1-20 is where the density range of the lignocellulosic fiber is open ended and the pH range of the composition is open ended. 
Finally, Applicant’s preamble claim language of wherein the composition is “for horticultural use” as set forth in independent claims 1, 18 and 20, is only an intended use limitation and therefor does not further limit the actual scope of the claimed inventions.


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 11,109,564. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims. 
As an aside, the Patent’s claim limitations of independent claims 1, 13 and 14 of” “wherein the density of the fiber of the digestate composition ranges from between approximately 0.400 grams per cubic centimeter to approximately 1.40 grams per cubic centimeter” [Emphasis added] is almost identical to Pending Dependent claim 4 limitation of: “wherein a density of the lignocellulosic fiber of the composition comprising lignocellulosic fibrous material for horticultural use ranges from between approximately 25 pounds per cubic foot to approximately 85 pounds per cubic foot.”. That is approximately 25 pounds per cubic foot is approximately 0.400 grams per cubic centimeter, and approximately 85 pounds per cubic foot is approximately 1.36 grams per cubic centimeter. 

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,757,092. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims.

Claims 1-3 and 5-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8,765,010. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,893,652. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims.

Claims 1-3 and 5-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 8,894,879. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9,999,198. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims.

Claims 1-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,244,730. Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are a direct subset of the pending claims. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH DAVID ANTHONY whose telephone number is (571)272-1117.  The examiner can normally be reached on M-F: 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D ANTHONY/Primary Examiner, Art Unit 1764